Citation Nr: 9920087	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left thigh with injuries to Muscle Groups XIII, 
XIV and XV, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  The 
Board remanded the case in December 1996 for a hearing that 
the veteran had requested before a Board Member.  

The case was remanded again in September 1997 for additional 
medical records and for rating examinations by an orthopedic 
surgeon and a neurologist in accordance with the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59 (1998) and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
purpose of the remand has been met.  

The veteran has had hearings on his appeal at the RO and by a 
video conference with the undersigned Board member.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  As currently manifested, the residuals of a left thigh 
shell fragment wound include an objectively tender scar, 
retained foreign bodies, and no more than a moderate injury 
to Muscle Groups XIII, XIV, and XV, respectively.  


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a left 
thigh shell fragment wound with damage to Muscle Groups XIII, 
XIV, and XV is not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 
(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.20, 4.25, 4.40, 4.45, 4.55, 4.56, 4.73, 4.118, 
Diagnostic Codes 5313, 5314, 5315, 7803, 7804, 7805 (1998); 
38 C.F.R. §§ 4.47-4.54, 4.55, 4.56, 4.72 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran sustained a 
penetrating shrapnel wound to the left lateral thigh in 
November 1944.  He underwent secondary closure during 
subsequent hospitalization.  The separation examination 
showed a 6-inch irregular "Y"-shaped scar over the lateral 
aspect of the left thigh.  

On a VA examination in December 1948, the veteran complained 
that his left thigh ached when he was cold or stood for a 
long time.  The wound areas were hypersensitive.  He stated 
that the left thigh was weak and stiff.  He walked with a 
slight limp.  There was a healed scar over the outer surface 
of the middle third of the left thigh, 6 inches long, and 
well healed.  There was moderate residual weakness of all 
muscles of the left thigh secondary to this penetrating 
wound.  

C. T. McCarver, M.D., reported in February 1974 that the 
veteran had developed a left leg limp that manifested itself 
as the veteran experienced fatigue toward the end of the day.  
Left leg pain reportedly occurred after prolonged sitting 
(long enough to watch a movie) and driving for more than an 
hour.  After he had time to fatigue during the day, 
corresponding strengths in the legs were perceptibly 
different.  There was decrease in muscle mass of the left leg 
as compared to the right.  Straight leg raising was positive 
on the left.  

On a VA examination in March 1974, the veteran stated that 
his left thigh condition had worsened with pain, especially 
at night, and tended to tire very easily.  The left thigh 
shell fragment wound scar was described as approximately 3 
inches at its greatest width.  It was well healed and 
presented no abnormalities.  There was mild damage to the 
underlying hamstring and lateral musculature of the upper 
thigh.  Full range of motion of the left knee and hip was 
described.  The diagnosis was healed shrapnel fragment wound 
scar of the left thigh with mild damage to the underlying 
musculature and mild residual disability.  

On a VA neurologic examination in March 1974, the veteran 
complained that his left leg gave out and that there was a 
lot of muscle loss where he was wounded.  He walked without 
limping and there was no ataxia.  He did not use any 
assistive devices.  There was impairment of superficial 
sensation in the immediate vicinity of the left thigh wound 
scars.  There was no sensory deficit distal to the scar.  
Some loss of muscle tissue on the lateral aspect of the left 
thigh was described.  There was no muscle atrophy distal to 
the scar.  Deep tendon reflexes were normal and bilaterally 
equal.  There were no pathological reflexes.  No neurological 
disorder was found.  

VA electromyogram (EMG) and nerve conduction velocity (NCV) 
studies in September 1986 were normal for the left lower 
extremity.  The veteran complained of left lower extremity 
weakness.  Straight leg raising was negative bilaterally.  
Strength was 5/5 for all muscle groups of the left lower 
extremity.  

On a VA neurologic examination in May 1989, the veteran 
complained of localized pain in the left thigh after walking 
in the morning.  Stretch tendon reflexes were grade 2/4 over 
the knee and ankle and symmetrical, bilaterally.  The motor 
examination was normal in tone, mass and power in the left 
lower extremity.  He had a normal gait.  The sensory 
examination was intact to light touch and pinprick. The 
impressions included an unremarkable neurological examination 
with localized pain at the left leg trauma site.  

On a VA orthopedic examination in June 1989, history was 
recorded that the veteran had worked as a service station 
manager until about 4 years previously, when he reportedly 
began developing increasing pain and giving way of the left 
leg that caused him to retire.  He complained of increasing 
pain and give-way of the left lower extremity.  There was 
marked adhesion to the fascia underneath the wound area, 
which was tender.  Range of motion of the hip and knee were 
termed normal and he was able to squat fully, with 
difficulty.  

X-ray examination of the left thigh showed a probable bone 
island in the femoral neck with no soft tissue metallic 
fragment seen.  The impression was status post gunshot wound 
to the left thigh with local neuromata formation and 
tenderness.  The examiner discussed that the left leg 
symptomatology appeared to be more localized neuromata than 
actual neurological deficit.  

On a VA joint examination in January 1994, the veteran 
complained of more pain and burning in the left leg and thigh 
over the previous year and left thigh weakness.  He had a 
slightly antalgic gait due to left leg pain or weakness.  
There was mild subcutaneous atrophy of the left thigh and 
moderate wasting of the quadriceps muscle.  Left knee motion 
was 0 to 145 degrees' flexion.  X-ray examination showed a 
focal increased sclerotic density of the distal femoral shaft 
which might have been an old injury and a metallic foreign 
body overlying the distal femur.  

X-ray examination of the left tibia and fibula showed 
metallic foreign bodies overlying the knee and distal femur.  
There was focal cortical thickening of the middle to distal 
fibular shaft, which might have been an old healed fracture.  
The diagnosis was shrapnel fragment wounds of the left thigh 
with severe quadriceps atrophy, which were moderately to 
severely symptomatic.  

The veteran had a personal hearing before a hearing officer 
at the RO in January 1995.  He testified that his left thigh 
and leg ached very much with difficulty standing and giving 
way when he walked.  He expressed difficulty standing for any 
long period.  When he cut the grass at times he had to stop 
because his leg started to hurt.  Transcript (T.) at page 1-2 
(1-2).  

The veteran testified that he could not perform a deep knee 
bend.  On his back he stated that he could not raise his left 
lower extremity beyond two feet.  T. at 2.  When his 
activities included square dancing, his left thigh had 
throbbed when he returned home at night, so he had stopped 
that activity.  He reportedly could walk a half mile at the 
most.  He described getting muscle spasms and using a cane or 
a walker when necessary.  T. at 3.  He testified that he had 
a limp that worsened during the day.  He described his left 
thigh wound as covering a 6-inch area.  T. at 4.  He 
testified that the skin was stretched over bone without any 
muscle between.  

He recalled that he was initially hospitalized for 5 months 
for treatment of the left thigh wound.  The damaged muscles 
affected both the thigh and the knee.  T. at 5.  He testified 
that give-way of the left knee was associated with muscle 
spasms.  He described severe left hip and knee pain that was 
difficult to relieve and occurred in episodic attacks, the 
last one of which reportedly had lasted 32 days.  T. at 6.  
He testified that he had circulatory problems of the left 
foot that he attributed to the left thigh wound.  T. at 9.  

The veteran had a video conference hearing before the 
undersigned Board Member in July 1997.  He was physically 
present at the RO in Houston and the Board Member was 
physically present at the Board in Washington, D.C.  The 
veteran testified that he suffered from constant left thigh 
pain that became more severe on exertion, rendered the 
muscles more tired and caused limitation of motion.  T. at 3.  

He related that pain and limitation of motion had increased.  
Left thigh muscle spasms were caused by activity and occurred 
about every day.  He reported using a cane to walk and having 
a noticeable left lower extremity limp that increased with 
tiredness.  T. at 4.  If he bumped the left thigh wound area 
against anything he experienced excruciating pain.  T. at 5.  
Whereas in the past he could walk several miles at a time, he 
was now down to probably an eighth of a mile before he had to 
sit down and rest.  T. at 7.  

VA outpatient treatment records dated in February 1998 show 
that there was no clubbing, cyanosis or edema of the 
extremities and that the peripheral pulses were intact.  A VA 
hospital record in February 1998 showed the same results on a 
general physical examination.  The neurologic examination was 
termed nonfocal.  

On a VA examination in May 1998, history was recorded of 
increased left thigh pain over the previous 5 years.  It also 
was noted that multiple myeloma had been diagnosed 
approximately two months previously and had metastasized to 
all the long bones on a skeletal survey.  He reportedly had 
lost 40 pounds since the diagnosis and was on chemotherapy.  
He complained of weakness due to the chemotherapy for 
multiple myeloma.  He had been using a wheelchair for the 
previous 3-4 weeks.  

On the physical examination, there was no tenderness to 
palpation over the left thigh.  The scar was well healed and 
partially mildly tender to deep palpation without numbness.  
The examiner's impression was that the veteran had a somewhat 
tender left thigh wound from scar tissue of the muscle as 
well as the skin.  No nerve or joint abnormality was 
identified as due to the shell fragment wound.  He had some 
difficulty walking as well as with his activities.  He had 
fatigability of the left lower extremity but it was not 
ascertained whether this was from his left leg condition or 
chemotherapy.  His left lower extremity symptoms were termed 
moderately symptomatic.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.   Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.   Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a service-connected disability may 
be rated based upon a diagnostic code which provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R.  §§ 4.40 and 4.45 (1998) must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1996).  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of disability reside in 
reduction of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.





(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  

Amendments to these regulations became effective on July 3, 
1997, during the pendency of the veteran's appeal.  62 Fed. 
Reg. 106, 30235- 30240 (Jun. 3, 1997) (codified at 38 C.F.R. 
§§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-
4.54, 4.72 were removed and reserved).  The defined purpose 
of the changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. No. 
106, 30235-30237.

The ratings assigned to the different disability levels; i.e. 
severe, moderately severe, moderate, and slight, did not 
change.  The definitions of those terms changed as did the 
principals of combining evaluations for such injuries under 
38 C.F.R. §§ 4.55 and 4.56.  No substantive changes were made 
to the provisions of 38 C.F.R. § 4.56 or to Diagnostic Codes 
5301, 5303, and 5311.


Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

The pertinent revised regulations are as follows

Sec. 4.55 Principles of combined ratings for muscle injuries.

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Sec. 4.56 Evaluation of muscle disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  



No evidence of fascial defect, atrophy, or impaired tonus.  
No impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  


(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: 

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.  

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  

(E) Adaptive contraction of an opposing group of muscles.  

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  


(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The prior version of VA regulations dealing with muscle 
injuries state:

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring about fatigue 
and pain, thus further interfering with the function of the 
part.  38 C.F.R. § 4.47 (1996).

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability and the starting point for 
physical examination is the superficial scar.  An accurate 
and full description of the scar must be furnished by the 
medical examiner, so that the disability from it may be 
intelligently visualized and evaluated.  

Its location, length, width and depth will be described; 
whether it is painful, inflamed or keloid; adherent or 
nonadherent; whether it involves or distorts neighboring 
orifices; whether it is exerting traction or limiting normal 
motion of the parts involved; whether there is ankylosis of 
contiguous joints; whether there is bone or muscle loss, or 
muscle hernia, and, if so, to what extent and how productive 
of interference with normal functions; whether there is 
associated lesion of a peripheral nerve (the nature and 
effects to be depicted by a neurologist, wherever possible).  
38 C.F.R. § 4.48 (1996).


A description of the residuals of such a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  38 C.F.R. § 4.49 (1996).

Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon muscles with 
permanent residuals.  The principal symptoms of disability 
from such muscle injuries are weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  The physical 
factors are intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic sheaths.  

In those scar-bound muscles strength is impaired, the 
threshold of fatigue is lowered and delicate coordination is 
interfered with.  Skin scars are incidental and negligible.  
It is the deep intramuscular and intermuscular scarring that 
is disabling.  When a joint is ankylosed the muscles acting 
on that joint take no rating; for example, intrinsic shoulder 
girdle muscles when the shoulder joint is ankylosed.  

On the other hand, injured extrinsic shoulder girdle muscles 
take a rating to be combined with ankylosis of the shoulder 
joint because their damage impairs the compensatory scapular 
movements which then have increased importance.  In ankylosis 
of the knee, the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, but one step 
lower than the estimated degree.  38 C.F.R. § 4.50 (1996).

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  

A muscle which can barely move its bony lever but which has 
no substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51 
(1996).

When an operative dissection is made in the area of old 
gunshot muscle wounds, as for nerve suture, removal of 
foreign body, excision of ragged scar, etc., the surgeon 
finds that the anatomical structures are so distorted that it 
is difficult or impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and binding and 
obliteration of fascial planes.  So-called penniform muscles 
have a type of structure which permits the maximum cross 
section of muscle tissues for the space occupied.  

Most muscles of the extremities are of this type and these 
muscles often have their parallel aponeurotic sheaths welded 
together by scar tissue wherever the slanting muscle fibers 
which normally connect them have been destroyed.  The muscle 
fasciculi are found displaced in direction and their 
interspaces infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are called on to 
act with other muscles in a movement they can no longer work 
smoothly, pulling evenly on their normal insertions, but pull 
in part against fascial planes and other muscles with which 
they are fused, so that a part of their force is misdirected.  
Both strength and endurance must necessarily be impaired, the 
threshold of fatigue lowered and delicate coordinate 
movements interfered with.  These changes are the real 
factors in all disabilities residual to healed muscle wounds.  
38 C.F.R. § 4.52 (1996)

Every movement calls into action the muscles necessary for 
that movement constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles can be 
left out of action in performing the movement nor can any 
other muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full complement 
of muscles included in its specific pattern.  If one, or 
more, of the group is injured or destroyed the efficiency of 
the movement is permanently impaired.  It is the distortion 
of the intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial planes and 
welding of aponeurotic sheaths that results in permanent 
residual disabilities.  

The typical symptoms associated with severe muscle injuries 
are: Fatigue rapidly coming on after moderate use of the 
affected muscle groups; pain occurring shortly after the 
incidence of fatigue sensations, the type of pain being that 
which is characteristic of and normally associated with 
prolonged severe muscular effort (fatigue-pain); inability to 
make certain movements with the same degree of strength as 
before injury; uncertainty in making certain movements, 
particularly when made quickly.  When the subjective evidence 
in an individual claim appears as the natural result of a 
pathological condition shown objectively, and particularly 
when consistent from time of first examination, i.e., when 
obviously not based upon information given to the claimant by 
previous examiners or relayed to him or her from the claims 
file, it will be given due weight.  38 C.F.R. § 4.53 (1996).

Disabilities due to residuals of muscle injuries will be 
evaluated on the basis laid down in §§ 4.55 and 4.56 and on 
the type of disability pictures appended to the ratings 
listed.  In the following schemes the skeletal muscles of the 
body are divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder girdle, 2 for 
the arm, 3 for the forearm and hand, 3 for the foot and leg, 
3 for the thigh, 3 for the pelvic girdle, 3 for the trunk, 
and 2 for the neck.  

The facial muscles will be rated in accordance with 
interference with the functions supplied by the cranial 
nerves.  Four grades of severity of disabilities due to 
muscle injuries are here recognized for rating purposes: 
slight, moderate, moderately severe and severe.  

The type of disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning ratings for each 
of the 23 muscle groups.  The type of disability pictures are 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue- pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).  38 C.F.R. § 4.54 
(1996).

The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings:

(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.

(b) Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Claims of 
an unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria in this 
section appears inadequate may be submitted to the Director, 
Compensation and Pension Service, for consideration under § 
3.321(b)(1) of this chapter.

(c) With definite limitation of the arc of motion, the rating 
for injuries to muscles affecting motion within the remaining 
arc may be combined but not to exceed ankylosis at an 
"intermediate" angle.

(d) With ankylosis of the shoulder, the intrinsic muscles of 
the shoulder girdle (Groups III or IV) are out of commission 
and carry no rating for injury however severe.  The extrinsic 
muscles (Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating to 
ankylosis at an unfavorable angle.

(e) With ankylosis of the knee, the hamstring muscles (Group 
XIII) may, if severely injured, receive the rating for the 
moderately severe degree of disability as a maximum in 
combination, and corresponding values for less severe 
injuries, the major function of these muscles being hip 
extension.

(f) With disability such as flail joint, ankylosis, faulty 
union, limitation of motion, etc., muscle injuries affecting 
function at a lower level may be separately rated and 
combined, always reserving the maximum amputation rating for 
the most severe injuries.

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55 
(1996).

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.




Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  

In electrical tests, reaction of degeneration is not present 
but a diminished excitability to faradic current compared 
with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction of 
opposing group of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area where bone is 
normally protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56 (1996).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  

In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  

The Court found that the critical element was that none of 
the symptomatology for any one of these three manifestations 
was duplicative of or overlapping with the symptomatology of 
the other two conditions.  Instead, each was separate and 
distinct in nature.

Impairment of Muscle Group XIII is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  The muscles involved in Muscle 
Group XIII include the muscles of the posterior thigh group 
and Hamstring complex of 2-joint muscles: 1) biceps femoris; 
2) semimembranosus; and, 3) semitendinosus.  The functions 
affected by these muscles include extension of the hip and 
flexion of the knee; outward and inward rotation of flexed 
knee; synchronizing simultaneous flexion of the hip and knee 
and extension of the hip and knee.  A 30 percent evaluation 
is assigned for a moderately severe disability.  A 40 percent 
evaluation is assigned for a severe disability.  

Diagnostic Code 5314 provides the rating criteria for 
evaluation of injuries to Muscle Group XIV, the anterior 
thigh group.  The Rating Schedule provides that a moderately 
severe muscle injury involving Muscle Group XIV warrants a 30 
percent evaluation and a severe muscle injury warrants a 40 
percent evaluation.  The anterior thigh group of muscle 
function includes the extension of the knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial, and, acting with other muscle groups, 
postural support of body and synchronizing hip and knee.  

Muscle Group XV, the mesial thigh group, warrants a 20 
percent evaluation for a moderately severe impairment and a 
30 percent evaluation for a severe impairment.  The mesial 
thigh group provides for adduction of the hip, flexion of the 
hip and flexion of the knee.  38 C.F.R. §§ .73, Diagnostic 
Code 5315.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805, 
superficial scars which are poorly nourished, with repeated 
ulcerations; tender and painful on objective demonstration; 
or which limit the function of the body part which they 
affect warrant a separate 10 percent evaluation.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The medical history of the veteran's left thigh shell 
fragment wound shows that the nerves and joints (hip and 
knee) have never been significantly involved.  The main and 
predominant feature of this shell fragment wound has been the 
residual scar.  On the first postservice examination, the 
veteran complained of aching, hypersensitivity, weakness and 
stiffness associated with the shell fragment wound of the 
left thigh, and moderate residual weakness of the left thigh 
muscles was revealed.  

Pain, a limp, decreased muscle mass of the left thigh, and 
positive straight left raising of the left lower extremity 
were identified by Dr. McCarver in February 1974.  Mild left 
thigh muscle damage with full range of left hip and left knee 
motion was shown in March 1974.  The scar was well healed and 
not otherwise symptomatic.  He walked without a limp.  
Impairment of superficial sensation in the immediate area of 
the left thigh shell fragment wound scar was identified 
without any other neurologic involvement.  September 1986 EMG 
and NCV studies pursuant to his complaints of weakness were 
normal for the left lower extremity and muscle strength was 
not decreased.  

The VA neurologic examination in May 1989 again showed normal 
muscle strength in the left lower extremity as well as a 
normal gait.  The sensory examination was intact and the 
neurological examination overall was normal.  On the 
orthopedic examination, left hip and knee range of motion was 
termed normal.  Marked adhesion to the fascia underneath the 
wound area, which was tender, was described.  X-rays at that 
time revealed no retained metallic foreign body.  Localized 
neuromata of the left thigh with no actual neurological 
deficit was indicated.  

In January 1994, gait was slightly antalgic due to left leg 
pain and weakness.  There was mild left thigh atrophy and 
moderate loss of the left quadriceps muscle.  Left knee 
motion was from 0 to 145 (as compared to the normal range of 
0 to 140 shown by 38 C.F.R. § 4.71, Plate II).  X-rays at 
that time showed a metallic foreign body overlying the distal 
femur and other metallic foreign bodies overlying the knee.  
The diagnosis indicated severe quadriceps atrophy, moderately 
to severely symptomatic.  

The general VA physical examinations of the extremities in 
February 1998 revealed no abnormality, to specifically 
include no abnormality of the peripheral pulses and no focal 
neurologic deficit.  The May 1998 examination showed that the 
left thigh shell fragment wound residuals were complicated by 
non service connected multiple myeloma with chemotherapy.  No 
nerve or joint abnormality was detected.  





Weakness and wheelchair use were due to multiple myeloma with 
chemotherapy.  
While the left thigh was not tender to palpation, part of the 
shell fragment wound scar was mildly tender to deep 
palpation, but without numbness.  The examiner found the left 
lower extremity to be moderately symptomatic.  

The muscle spasms, worsening limp, giving way of the left 
knee, episodic attacks of left thigh and knee pain, and 
circulatory problems in the veteran's sworn testimony in 
January 1995 are medically contraindicated as residuals of 
the left thigh shell fragment wound.  

A slightly antalgic gait has been shown.  Limitation of 
motion in sworn testimony in July 1997 has not been verified.  
Subsequently, the VA examiner found no joint dysfunction 
attributable to the wound.  The latest clinical evidence 
shows that the left thigh shell fragment wound residuals are 
moderately symptomatic.  Left thigh pain from the wound was 
considered in that medical assessment.  

Obviously, non-service connected factors of advancing age, 
multiple myeloma and chemotherapy therefor have played a role 
in lower extremity disablement.  Nevertheless, significant 
disablement from the left thigh shell fragment wound has been 
medically identified.  The muscle groups injured are in the 
same anatomical region, the left thigh, and act upon two 
unankylosed joints, the hip and the knee.  

There is no peripheral nerve injury or appreciable sensory 
deficit associated with this wound.  While the rules on 
combining ratings for multiple muscle injuries changed in 
July 1997, the definitions of degrees of muscles injuries, 
from slight to severe, did not change.  

Under the definitions of degrees/intensities of muscle 
injuries, the veteran's left thigh wound obviously falls 
within the definition of a moderate muscle injury.  



While there was penetration and retention of shell fragments, 
secondary closure, a lowered threshold for fatigue, basically 
linear entrance scar, and loss of muscle substance, there was 
no prolonged infection, sloughing of soft parts, 
intermuscular scarring, prolonged treatment following the 
original wound, past evidence of an inability to keep up with 
work requirements (at least while he was working; he stopped 
working in about 1986, at the age of 61), or comparative 
evidence of loss of endurance and strength between the two 
thighs.  

The rules for combining the ratings for Muscle Groups XIII, 
XIV, and XV require the rating of the most damaged muscle 
group and elevating it to the next higher level.  The most 
damaged muscle group would not be more than moderately 
impaired.  Therefore, the rating is found by elevating this 
to the moderately severe level.  

The medical evidence does not permit singling out any one of 
these muscle groups as the most damaged.  Giving the veteran 
every favorable consideration, the highest rating for a 
moderately severe muscle injury is found to be 30 percent for 
either Muscle Group XIII or Muscle Group XIV.  A moderately 
severe injury to Muscle Group XV is rated as 20 percent 
disabling.  A higher than 30 percent rating, therefore, is 
not assignable.  

The above comparison between moderate and moderately severe 
muscle injuries utilizes the current definitions of those 
levels of intensity.  The wording of those definitions was 
changed in July 1997, but the substantive differences were 
not changed.  Therefore, the analysis applies to the 
demonstrated level of disability from the wounds as it should 
have been rated prior to the changes, as well as currently.  
Likewise, the rules for combining the ratings for multiple 
muscle injuries in the same anatomical region affecting more 
than one unankylosed joint were essentially unchanged in July 
1997, although the wording was altered.  

While the symptoms of scars, in and of themselves, could be 
separately rated under the holding in Esteban, and the 
provisions of Diagnostic Codes 7803 to 7805, the left thigh 
shell fragment wound scar is not shown to be both painful and 
tender on objective demonstration or otherwise symptomatic to 
meet the criteria of a 10 percent rating under these 
criteria.  The examination in May 1998 shows that part of the 
scar was mildly tender to palpation, but was not shown to be 
painful also.  

The holding in DeLuca applies when the rating is based solely 
on limitation of motion.  Obviously here, the rating for the 
muscle injuries is based on far more than limitation of joint 
motion.  The cardinal symptoms of muscle injuries are for 
consideration.  These include the manifestations that would 
be ratable under 38 C.F.R. §§ 4.40 and 4.45.  The current 30 
percent rating takes into consideration all the 
manifestations of disablement contemplated by the holding in 
DeLuca, and those regulatory rating provisions.  The May 1998 
examiner has characterized these manifestations as moderately 
symptomatic, and no flare-up of symptomatology from the left 
thigh shell fragment wound has been clinically confirmed.  

The RO has not addressed the issue of entitlement to an 
extraschedular rating for the veteran's left thigh shell 
fragment wound residuals under 38 C.F.R. § 3.321(b)(1).  
Neither has the veteran raised any particular arguments in 
that regard.  Under Fisher v. Principi, 4 Vet. App. 57, 60 
(1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  

Further under Floyd v. Brown, 9 Vet. App. 88 (1996), although 
the Board may be obliged to raise the issue of potential 
extraschedular consideration, based upon a liberal reading of 
the documents of record, the Board cannot make that 
determination in the first instance.  The facts of this case 
do not warrant referring the question to the RO for its 
consideration.  Compare Bagwell v. Brown, 9 Vet. App. 157 
(1996).  The veteran has not contended and it is not shown 
that the regular schedular criteria applicable to the left 
thigh wound residuals are impractical because this disability 
is exceptional or unusual with marked interference in 
employment and frequent periods of hospital treatment.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for residuals of a gunshot 
wound to the left thigh with injuries to Muscle groups XIII, 
XIV, and XV.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

An increased rating for residuals of a gunshot wound to the 
left thigh with injuries to Muscle Groups XIII, XIV and XV is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

